DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 9-21 in the reply filed on 08/11/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what the phrase “to line said each trench” means.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhen et al (US Pub No. 20160099266), in view of Lee et al (US Pub No. 20180040661), in view of Bikumandla et al (US Pub No. 20130075607).


 	With respect to claim 18, Zheng et al discloses removing material from a semiconductor substrate (401,Fig.4A) to form a plurality of trenches (Fig.4B) that extends into the semiconductor substrate toward a front surface of the semiconductor substrate (Fig.4B); and depositing a dielectric material onto the back surface and into the plurality of trenches through a back opening of each of the plurality of trenches (Para 44) to line said each trench of the plurality of trenches (Fig.4C), the back opening proximate to the back surface (Fig.4D). However, Zheng et al does not explicitly disclose the trenches proximate to the top surface of the substrate and removing material from a semiconductor substrate from a front surface. On the other hand, Lee et al discloses that trenches go through the substrate from back side to frontside (Fig.5). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the Zheng et al according to the teachings of Lee et al such that the trench goes from backside to frontside in order to isolate photodiodes from cross talk. However, the arts cited above do not explicitly disclose and removing material from a semiconductor substrate from a front surface. On the other hand, Bikumandala et al discloses that STI regions (104,Fig.1) are formed from front ide of the substrate (101,Fig.1). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the arts cited above according to the teachings of Bikumandala et al such that material are removed from frontside of the substrate in order to be able to make isolation structure. 

 	With respect to claim 19, Zheng et al discloses the step of depositing further comprising depositing a high-dielectric material (Para 44) . 

 	With respect to claim 20, Zheng et al discloses a multiple material can be formed in the trench such as (silicon oxide or silicon nitride, Para 44) through a backside of the substrate (Fig.4C), and it shows antireflecting material is used on the backside of the substrate (405,Fig.4E), however, it does not explicitly disclose  a second dielectric material into the plurality of trenches through the back opening of each of the plurality of trenches forming an anti-reflective coating. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of filling of the invention to modify the arts cited above such that silicon nitride is near the bottom of the trench and oxide material such as silicon oxide is near top portion of the trench in order to cut the cost.

 	With respect to claim 21, Zheng et al discloses a multiple material can be formed in the trench such as (silicon oxide or silicon nitride, Para 44) through a backside of the substrate (Fig.4C), however, it does not explicitly disclose  further comprising depositing a filling material into each of the plurality of trenches through the back opening.  On the other hand, it would have been obvious to one of ordinary skill in the art at the time of filling of the invention to modify the arts cited above such that silicon nitride is near the bottom of the trench as a filling material; and oxide material such as silicon oxide is near top portion of the trench in order to cut the cost.

Allowable Subject Matter
Claims 9-17 are allowed.

The following is the reason for allowance of claim 9, pertinent arts do not explicitly disclose: forming a plurality of trenches in a front surface of a semiconductor substrate, each of the plurality of trenches having a trench depth; filling the plurality of trenches with a sacrificial material; forming a plurality of photodiode regions in the semiconductor substrate, each pair of adjacent photodiode regions being separated by a trench of the plurality of trenches; forming a circuit layer disposed on the front surface of the semiconductor substrate; and thinning the semiconductor substrate by removing material from a back surface of the semiconductor substrate until the semiconductor substrate has a thickness less than the trench depth, the back surface being opposite the front surface; and removing the sacrificial material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al (US Pub No. 20200020725).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895